Citation Nr: 9919041	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to October 1982.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the zero percent rating for the veteran's bilateral 
hearing loss.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On May 11, 1999, the regulatory provisions pertaining to 
sensorineural hearing loss were amended to ensure that 
current medical technology and medical advances were 
encompassed within the pertinent rating criteria.  See 
Federal Register: May 11, 1999 (Volume 64, Number 90), 
effective from June 10, 1999.  The veteran in this case has 
not been informed of these amendments.  The Board notes that 
pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version more favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.  Id.



Thus, to ensure that the Department of Veterans Affairs (VA) 
has met its duty to assist the claimant in developing the 
facts pertinent to the claim and to ensure full compliance 
with due process requirements, the case is REMANDED to the 
regional office (RO) for the following development:

1.  The RO should review the veteran's 
claim in light of all pertinent law and 
regulations.  If the RO determines that 
the most recent changes in the VA 
regulations pertaining to hearing loss 
necessitate a current VA audiologic 
examination, then the veteran should be 
so informed and an examination should be 
scheduled accordingly.  

2.  If upon review of all evidence of 
record, including the most recent 
regulatory amendments, the veteran's 
claim remains denied, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include, but not be limited to, 
any additional pertinent law and 
regulations and a complete discussion of 
the action taken on the veteran's claim.  
Applicable response time should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



